Case 1:19-cv-00001-CG-B Document 28 Filed 08/28/20 Page 1 of 1          PageID #: 177




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 WYTIKI RAYSHUN MOFFETT,                   )
                                           )
       Plaintiff,                          )
                                           )
 vs.                                       )   CIVIL ACTION 19-00001-CG-B
                                           )
 CYNTHIA STEWART, et al.,                  )
                                           )
       Defendant.                          )

                                    JUDGMENT

       In accordance with the Order entered this date, it is ORDERED,

ADJUDGED, and DECREED that this action is DISMISSED without prejudice

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure for failure to

prosecute.

       DONE and ORDERED this 28th day of August, 2020.

                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE
